DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 09/20/2017 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
As discussed with Applicant, a marked up figure 3 must annotate, in correlation with the amended specification, the following components:
a first bracket 120
a first leg of the first bracket 121
a second leg of the first bracket 122
a bridging portion of the first bracket 123
a second bracket 130
a first leg of the second bracket 131
a second leg of the second bracket 132
a bridging portion of the second bracket 133




EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Aaron Morrow on 03/24/2021.
The application has been amended as follows:

Changes to the Specification:
Regarding Paragraph 50, amend as follows:
[0050]   As illustrated in FIG. 3, in an embodiment, the heat exchanger 10 further comprises a first end plate 94 defining a first inlet 96 and a second inlet 98. It should be appreciated that a second end plate (not shown) can be attached to an opposite end of the first heat exchanger 10 to be used as an outlet plate. The first end plate 94 can also be used to attach two or more heat exchangers 10 together in a sequential fashion as discussed previously. For example, two or more heat exchangers can be brought together by attaching a first end plate of one heat exchanger to the second end plate of another heat exchanger. Further, a first bracket 120 abuts a top surface of the first pressure plate 20, wherein the first bracket 120 comprises a first leg 121, a second leg 122, and a bridging portion 123, wherein the bridging portion of the first bracket extends from the first leg of the first bracket to the second leg of the first bracket. A second bracket 130 abuts a bottom surface of the second pressure plate 30, wherein the second bracket comprises a first leg 131, a second leg 132, and a bridging portion 133, wherein the bridging portion of the second bracket extends from the first leg of the second bracket to the second leg of the second bracket. The first leg of the first bracket is connected to the first leg of the second bracket, and the second leg of the first bracket is connected to the second leg of the second bracket. The first end plate 94, which comprises the first and second product inlets, is connected to the bridging portion of the first bracket and the bridging portion of the second bracket.


Changes to the Claims:
Regarding claim 1, amend as follows:
Lines 11-12, -- a second pressure plate

Line 41, -- passage of the device and the second outlet passage leading into the second temperature controlled passage of the device;
a first bracket that abuts a top surface of the first pressure plate, wherein the first bracket comprises a first leg, a second leg, and a bridging portion extending from the first leg of the first bracket to the second leg of the first bracket; and
a second bracket that abuts a bottom surface of the second pressure plate, wherein the second bracket comprises a first leg, a second leg, and a bridging portion extending from the first leg of the second bracket to the second leg of the second bracket, 
wherein the first leg of the first bracket is connected to the first leg of the second bracket, and the second leg of the first bracket is connected to the second leg of the second bracket, 
wherein the first end plate, which comprises the first and second product inlets, is connected to the bridging portion of the first bracket and the bridging portion of the second bracket.

Regarding claim 15, amend as follows:
Lines 14-15 --  second pressure plate, the at least one second pressure plate attached to the first pressure plate

Line 37 -- an inlet manifold attached at an end of the [[device]]heat exchanger, the inlet manifold defining an inlet–

Line 39 --  passage leading into the first temperature controlled passage of the [[device]]heat exchanger and the second–

Line 40, -- passage leading into the second temperature controlled passage of the [[device]]heat exchanger;
a first bracket that abuts a top surface of the first pressure plate, wherein the first bracket comprises a first leg, a second leg, and a bridging portion extending from the first leg of the first bracket to the second leg of the first bracket; and
a second bracket that abuts a bottom surface of the second pressure plate, wherein the second bracket comprises a first leg, a second leg, and a bridging portion extending from the first leg of the second bracket to the second leg of the second bracket, 
wherein the first leg of the first bracket is connected to the first leg of the second bracket, and the second leg of the first bracket is connected to the second leg of the second bracket, 
wherein the first end plate, which comprises the first and second product inlets, is connected to the bridging portion of the first bracket and the bridging portion of the second bracket.

Regarding claim 25, amend as follows:
Line 3 -- exchanging plate, the [[device]]heat exchanger having a configuration selected from the group consisting of (i) the–

Reasons for Allowance
This action is in response to the reply filed 10/05/2015. The allowed claims are 1-9, 12, 15-16, 18 and 20-26. The closest prior art of record is Ashe (US PG Pub. 2009/0087355), Rasmussen et al. (USP 6131648), Tacke et al. (US PG Pub. 20120276266 A1) and Carloff et al. (US PG Pub. 20110017439).
The following is an examiner's statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show the claimed structural relationship between the pressure plates, the energy exchanging plates, the end plate and the first and second brackets.  Although Ashe discloses a heat exchanger having a plurality of temperature controlled passages, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of Ashe to incorporate the first and second brackets having respective first legs, second legs and bridging portions, wherein a first bracket abuts a top surface of the first pressure plate, the second bracket abuts a bottom surface of the second pressure plate, the first leg of the first bracket is connected to the first leg of the second bracket, the second leg of the first bracket is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PAUL ALVARE/           Primary Examiner, Art Unit 3763